Exhibit 12.5 CILCORP INC. Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2007 2006 Net income from continuing operations $ 35,586 $ 21,004 Less- Change in accounting principle - - Add- Taxes (benefit) based on income (loss) 17,204 (10,944 ) Net income before income taxes and change in accounting principle 52,790 10,060 Add- fixed charges: Interest on long term debt 46,068 (1) 51,574 Estimated interest cost within rental expense 260 289 Amortization of net debt premium, discount, and expenses 976 801 Subsidiary preferred stock dividends 1,410 1,933 Adjust preferred stock dividends to pre-tax basis 682 (1,007 ) Total fixed charges 49,396 53,590 Less: Adjustment of preferred stock dividends to pre-tax basis 682 (1,007 ) Earnings available for fixed charges $ 101,504 $ 64,657 Ratio of earnings to fixed charges 2.05 1.20 (1)Includes FIN 48 interest expense
